308 S.W.3d 263 (2010)
STATE of Missouri, Respondent,
v.
Christopher CONDON, Appellant.
No. ED 93096.
Missouri Court of Appeals, Eastern District, Division Four.
April 13, 2010.
Rosalynn Koch, Office of the Missouri Public Defender, Columbia, MO, for Appellant.
Chris Koster, Attorney General, John W. Grantham, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before: KURT S. ODENWALD, P.J., GEORGE W. DRAPER, III, J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
Christopher Condon (Defendant) appeals from the trial court's judgment, following a jury trial, convicting him of felony stealing, in violation of Section 570.030, RSMo 2000. Finding Defendant to be a prior and persistent offender, as defined in Section 558.016, the trial court sentenced Defendant to ten years of imprisonment. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law *264 applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).